     Case 1:16-cv-00815-JFB-SCY Document 258 Filed 02/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


APPLIED CAPITAL, INC.,

                    Plaintiff,                      CIVIL ACTION NO. 1:16-CV-00815

      vs.
                                                      MEMORANDUM AND ORDER
THE ADT CORPORATION and ADT LLC,

                    Defendants.


       This matter is before the Court on defendants ADT Corporation’s and ADT LLC’s

(collectively “ADT”) motion to continue trial. D.I. 254. Plaintiff opposes the motion. D.I.

255. This action is set for trial on April 5, 2021. As it presently stands, the Court is

advised that the United States District Court for the District of New Mexico will resume

conducting civil jury trials in March of this year. The Court has considered the parties’

positions and finds that the motion to continue trial should be denied, without prejudice

to reassertion if circumstances change, or if the district court does not resume civil jury

trials in March 2021. Accordingly,

       IT IS ORDERED that ADT’s motion to continue trial (D.I. 254) is denied.

       Dated this 12th day of February, 2021.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
